In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-483 CR

____________________


JAMES MICHAEL MCNEAL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 84309




MEMORANDUM OPINION
	James Michael McNeal pleaded guilty to the offense of theft of property of a value
of $1,500 or more but less than $20,000. See Tex. Pen. Code Ann. § 31.03(a),(e)(4)
(Vernon Supp. 2002).  Prior sequenced felony convictions elevated the punishment range
to that of a second degree felony.  See Tex. Pen. Code Ann. § 12.42(a)(2) (Vernon Supp.
2002).  Following a plea bargain agreement between McNeal and the State, the trial court
sentenced McNeal to four years of confinement in the Texas Department of Criminal
Justice, Institutional Division. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On May 2, 2002, McNeal
was given an extension of time in which to file a pro se brief. We received no response
from the appellant.  Because the appeal involves the application of well-settled principles
of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.1.
	The general notice of appeal filed by McNeal failed to invoke our appellate
jurisdiction.  White v. State, 61 S.W.3d 424, 428-29 (Tex. Crim. App. 2001); Cooper v.
State, 45 S.W.3d 77, 78 (Tex. Crim. App. 2001). (1) 
 We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  McNeal raises no points of error over which
we have jurisdiction.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Submitted on September 12, 2002
Opinion Delivered September 18, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.
1.   The notice of appeal must specify that the appeal is for a jurisdictional defect,
specify that the substance of the appeal was raised by written motion and ruled on before
trial, or state the trial court granted permission to appeal.  Tex. R. App. P. 25.2(b)(3).